Case 2:85-cv-04544-DMG-AGR Document 613 Filed 08/05/19 Page 1 of 2 Page ID #:31924



     1
     2
     3
     4
     5
     6
     7
     8                          UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA
    10                                    WESTERN DIVISION
    11
    12   Jenny Lisette Flores., et al.,            Case No.: CV 85-4544-DMG (AGRx)
    13                    Plaintiffs,              ORDER RE JOINT PROPOSAL
                                                   FOR NOTICE TO FLORES
    14         v.                                  CLASS MEMBERS OF
                                                   PLAINTIFFS’ AMENDED
    15   William Barr, Attorney General of the     MOTION FOR AWARD OF
         United States, et al.,                    ATTORNEYS’ FEES [607]
    16
                          Defendants.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 613 Filed 08/05/19 Page 2 of 2 Page ID #:31925



     1           On July 29, 2019, the parties filed a Joint Proposal Regarding Notice to Flores
     2   Class Members of Plaintiffs’ Amended Motion for Attorneys’ Fees (“Joint
     3   Proposal”). [Doc. # 607.] With two minor revisions, the Court APPROVES the
     4   proposed Notice to Flores Class Members attached as Exhibit 1 to the Joint
     5   Proposal.1 [Doc. # 607-1.] Within five (5) days of the date of this Order, Plaintiffs
     6   shall provide to Defendants copies of the approved Notice in English and Spanish.
     7   Within twenty (20) days of the date of this Order, Defendants shall post the
     8   approved Notice in English and Spanish at all Immigration and Customs
     9   Enforcement (“ICE”) family residential centers where minors are held. Defendants
    10   will notify Plaintiffs’ counsel in writing when the Notices have been posted and of
    11   the locations where they were posted. The notice period will be no less than 30 days
    12   in duration. Fifty (50) days after the date of this Order, Plaintiffs’ counsel shall file
    13   and serve any objections received, redacted as appropriate, or notify the Court that
    14   no objections have been received. By September 27, 2019, (a) Plaintiffs and
    15   Defendants shall file a joint report regarding any objections received from class
    16   members during the period for the submission of objections, and (b) Plaintiffs’
    17   counsel will file their Reply to Defendants’ Opposition to Plaintiffs’ Amended
    18   Motion for Award of Attorneys’ Fees. The Court will thereafter hold a hearing on
    19   Plaintiffs’ Motion [Doc. # 550] and any timely objections thereto on
    20   October 11, 2019.
    21
    22   DATED: August 5, 2019
    23                                                        _______________________________
    24                                                        DOLLY M. GEE
                                                              UNITED STATES DISTRICT JUDGE
    25
    26
    27
                 1
                   The two minor revisions are as follows: (1) “ARG” in the full case citation shall be changed to “(AGRx)”;
    28   and (2) “[Doc. # 550.]” shall be inserted after the following sentence: “Plaintiffs’ Counsel have asked the Court to
         award them attorneys’ fees in the amount of $42,359.00 to compensate them for their defense of Defendants’ motion.”


                                                                -2-
